It appears to us that the question involved in this case is whether or not the lease entered into between Weer and Henrietta Sarty, the allottee, for one year to commence the first of January, 1911, was a valid agreement for the use of the land for such period. Although the land in question was the homestead of Henrietta Sarty, and she being of the one-half blood, this did not affect her right to enter into an agreement with Weer to lease the premises for the duration of one year. Whether she leased it or not, as testified to by Weer and in a negative way denied by her, was an issue for the determination of the jury. The fact that it was a lease to begin in the future for a period of one year does not affect its validity or the right of the party to make such a lease, as has been determined by this court in several cases, the last expression of the court being in the case of Annie M. Sullivan against R. S. Bryant. This is not a lease for more than one year. It was testified to by Weer that the right to the premises *Page 672 
for one year beginning in January, 1911, was in writing, and, after having shown that the writing was lost, he was permitted to testify orally as to the contents of said writing, and we certainly see no objection to this ruling. The case ofSullivan v. Bryant, ante, 136 P. 412, is decisive of the issue involved in this case.
We deem it unnecessary to further notice other matters raised in the assignments of error that cannot substantially affect the judgment of the lower court.
The judgment of the trial court is affirmed.
All the Justices concur.